                              UNITED STATES DISTRICT COURT

                       FOR THE EASTERN DISTRICT OF KENTUCKY

                               SOUTHERN DIVISION (LONDON)

                                                )
PATRICK PIZZELLA, Acting Secretary of           )
Labor, United States Department of Labor,       )
                                                )
                      Plaintiff,                )
                                                )         Civil Action No. - - - - - -
V.                                              )
                                                )
                                                )              (Injunctive Relief Sought)
BLACKJEWEL L.L.C. and                           )
BLACKJEWEL MARKETING AND                        )
SALES HOLDINGS, LP,                             )
                                                )
                      Defendants.               )
                                                )

                                          COMPLAINT

                This cause of action, which arises under the Fair Labor Standards Act of 1938, as

 amended, 29 U.S.C. § 201, et seq., hereinafter the Act, is brought by the Acting Secretary of Labor

pursuant to authority granted by Section ll(a) and Section 16(c) of the Act, 29 U.S.C. § 211(a)

 and§ 216(c).

                                                    I

                Jurisdiction is conferred upon the Court by Section 17 of the Act, 29 U.S.C. § 217,

 to enjoin violations of the Act and to restrain the withholding of back wages due under the Act;

 and by 28 U.S.C. § 1345 to award additional amounts, equal to back wages due, as liquidated

 damages under Section 16(c) of the Act, 29 U.S.C. § 216(c).
                                               II

              A.      Defendant, Blackjewel L.L.C. ("Blackjewel"), a limited liability company

organized under the laws of the state of Delaware, having a place of business and doing business

in Harlan County, Kentucky at all times hereinafter mentioned, has been engaged in coal mine

operations.

              B.      Defendant Blackjewel Marketing and Sales Holdings, LP ("BJMS") is a

Delaware limited paiinership registered on October 8, 2010. According to a declaration filed in

the bankruptcy court by the former President and CEO of Defendant Blackjewel, Jeff A. Hoops,

Sr., BMJS is effectively the only customer of Blackjewel.

                                               III

              A.      On or about July 1, 2019, Defendant Blackjewel filed for Chapter 11

Bankruptcy protection in the Southern District of West Virginia, Case No. 19-30289.

              B.      On or about July 15, 2019, the Louisville District Office of Wage and Hour

Division (WHD) began investigating an incident involving miners located in Harlan County,

Kentucky. WHD had learned that miners employed or fo1merly employed by Defendant

Blackjewel had stopped a train with approximately 100 cars loaded with coal from leaving the

county because they had not been paid for work that they had perfo1med in mining or otherwise

processing the coal. Since that time, WHD has been actively investigating the claims of those

mmers.

              C.      WHD has substantiated the allegations that miners who were employed by

Defendant Blackjewel have not been paid for work performed between the approximate period of

June 10, 2019 through July 1, 2019.




                                               2
               D.      On or about, August 5, 2019, the Acting Secretary of Labor filed an

Emergency Motion with the bankruptcy comi to halt the transpmi or transfer of the coal located

in Harlan, Kentucky. ECF. No. 550. The court orally granted that motion in open comi.

               E.      Since the date of that order, the Acting Secretary has learned that BJMS

claims an ownership interest in coal mined and produced by Defendant Blackjewel, including the

coal located in Harlan County, Kentucky.

               F.     On information and belief, approximately 20,000 tons of coal remain in

Harlan County, Kentucky, which has been produced, mined, processed, transpmied or otherwise

handled by uncompensated miners employed by Defendant Blackjewel.

                                                IV

               A.     Defendant Blackjewel, at all times hereinafter mentioned, has suffered or

permitted to work employees, and therefore, has been an employer within the meaning of

Sections 3(d) and 3(g) of the Act, 29 U.S.C. §§ 203(d) and 203(g). Blackjewel's employees

engaged in the mining, production and processing of coal at all times relevant hereto.

               B.     At all times hereinafter mentioned, Defendant Blackjewel employed

employees that have been and are engaged in commerce or in the production of goods for

commerce, within the meaning of Sections 3(b) and (i), respectively, of the Act, 29 U.S.C.

§§ 203(b) and (i).

                                                V

               At all times hereinafter mentioned:

               A.     Defendant Blackjewel, having been engaged in related activities performed

either through unified operation or common control for a common business purpose, constitutes

an enterprise within the meaning of Section 3(r) of the Act, 29 U.S.C. § 203(r), and



                                                3
                B.        Such enterprise, employing employees engaged in commerce or in the

production of goods for commerce, or employees producing, handling, selling or otherwise

working on goods or materials that have been moved in or produced for commerce; and having an

annual gross volume ofsales made or business done ofnot less than $500,000 (exclusive ofexcise

taxes at the retail level which are separately stated), constitutes an enterprise engaged in commerce

or in the production of goods for commerce, within the meaning of§ 3(s)(l )(A) of the Act, 29

U.S.C. § 203(s)(l )(A).

                C.        Therefore, during the period at issue, said employees were employed in an

enterprise engaged in commerce, or in the production ofgoods for commerce, within the meaning

ofSections 3(r) and/or 3(s)(l ) ofthe Act, and the employees and the enterprise were subject to

Sections 6, 7, and 1 l (c) ofthe Act.

                                                  VI

                Defendant Blackjewel has violated and is violating the provisions ofSections 6 and

15(a)(2) ofthe Act by paying employees wages at rates less than the applicable minimum wage.

During the period on or about June 10, 2019 through July 1, 2019 salaried and hourly employees

received no wages at all for work performed during this period.

                                                 VII

               Since at least June 10, 2019, the Defendant Blackjewel violated the provisions of

Sections 7 and 15(a)(2) ofthe Act, 29 U.S.C. §§ 207 and 215(a)(2), by employing employees who

have been engaged in commerce, or in the production ofgoods for commerce, for workweeks

longer than 40 hours without compensating such employees for their employment in excess of

such hours at rates not less than one and one-half times the regular rates at which they were

employed. During the period on or about June 10, 2019 through July 1, 2019 salaried and hourly



                                                  4
employees received no wages at all for work performed during this period.

                                               VIII

                Defendants Blackjewel and BJMS have violated the provisions of Section 15(a)(l)

of the Act, 29 U.S.C. § 215(a)(l), in that they shipped, delivered, transp01ied, offered for

transportation, and sold in commerce, and shipped, delivered or sold with knowledge that

shipment, delivery, or sale thereof in interstate commerce was intended, goods in the production

of which many of Defendant Blackjewel's employees were employed in violation of Sections 6, 7

and 15(a)(2) of the Act, as alleged.   Defendant Blackjewel did not pay the applicable minimum

wage and overtime compensation to employees, who mined or otherwise produced coal that

Defendants sold, shipped, offered for transp01iation and delivered to customers outside the

Commonweal th of Kentucky.

                                                IX

                WHEREFOR E, cause having been shown, the Secretary of Labor prays

for Judgment:

                1.     Pursuant to Section 17 of the FLSA, 29 U.S.C. § 217, pe1manently enjoining

and restraining Defendants Blackjewel and BJMS, their officers, agents, servants and employees,

and all persons in active conce1i or participation with them, from violating the provisions of

Section 15(a)(l) of the FLSA, 29 U.S.C. § 215(a)(l),

                2.     Restraining Defendant Blackjewel from the withholding of payment of

wages found by the Court to be due employees under the Act (as named in "Exhibit A" attached

hereto and made a paii hereof and such other employees as hereafter may be identified and named

prior to or at trial) in accordance with Section 17 of the Act [29 U.S.C. § 217];




                                                 5
                3.      Against Defendant Blackjewel, awarding back wages and an additional

equal amount as liquidated damages to employees (as named in "Exhibit A" attached hereto and

made a part hereof and such other employees as hereafter may be identified and named prior to or

at trial) in accordance with Section 16(c) of the Act [29 U.S.C. § 216(c)]; and

                4.      For such other and further relief as may be necessary and appropriate

including but not limited to interest on such back wages at the underpayment rate established by

the Secretary of the Treasury, pursuant to 26 U.S .C. § 6621, from the date they became due until

paid; and costs of this action.

                                                         Respectfully submitted,

                                                         KATES. O'SCANNLAIN
                                                         Solicitor of Labor

                                                         STANLEY E. KEEN
                                                         Regional Solicitor

                                                         THERESA BALL
                                                         Associate Regional Solicitor




                                                        ~
 POST OFFICE ADDRESS:

 Office of the Solicitor
 U.S. Department of Labor
 618 Church Street
 Suite 230                                               Attorneys
 Nashville, Tennessee 37219
 Telephone: 615/781-5330, Ex. 233/248                    U.S. Depaiiment of Labor
 Facsimile: 615/781-5321                                 Attorney for Plaintiff
